Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 12/17/2020, has been considered.
Claim 8 is cancelled. Claim 21 is added. Claims 1-7, 9-21 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-7, 9-12, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent Publication No. 2005/0096986), in view of Carter et al (U.S. Patent Publication No. 2005/0205655) and further in view of Bammi et al. (U.S. Patent No. 8,612,479)

Regarding claims 1 and 9, Taylor discloses a retail till check-in denomination allocation system, comprising: a transaction history database configured to store information corresponding to sales transactions at each of multiple point-of-sale (POS) systems located at one of the multiple different retail facilities; (See Fig. 1, [99, 122]);
cash recycler systems each at a different one of the multiple different retail facilities configured to check-in and check-out multiple different tills each to be utilized with one of the multiple POS systems at a respective one of the retail facilities, (identify the relevant information pertaining to the start fund for that till for the next day, opening a transaction log for a given till, [142], The transaction may close automatically if, for example, the workstation detects that no further actions have occurred at any of the counting devices after a period of time has elapsed, a new till or entity is identified to the workstation, the operator logs out of the workstation, [147-148]);
a reallocation rules database storing rules applied in reallocating quantities of different denominations; and a reallocation system control circuit communicatively coupled with the transaction history database, at least the first cash recycler of the cash recycler systems, and the reallocation rules database, and memory storing code that 

evaluate a check-in time, received from the first cash recycler system, of a first till relative to a duration rule, identify check-in quantities for each of multiple different denominations of currency at the check-in time; (If the apparatus utilizes a timing device it is also provided with information relating to the timing of key events where actions may be required. Such events include: Staff shift changes; Opening and closing times, Till cashing up times, [425-428].

access reallocation rules, and define based on the reallocation rules representative reallocation of the check-in quantities for each of the multiple different denominations across each of multiple transaction periods of time during the check-out duration, wherein different portions of the check-in quantities, for the multiple different denominations, are each Page 3 of 20 Application No. 15/847,550 Response to Non-Final Office Actionrepresentatively reallocated to and considered to have been available during a respective portion of one of the multiple transaction periods during the checked-out duration in forecasting, based in part on the defined representative reallocation of quantities of the multiple different denominations, quantities of each of the multiple different denominations to be available at a first retail facility of the multiple retail facilities and utilized by the first cash recycler system at subsequent check-outs of a plurality of tills, of the multiple different tills, at the first retail facility.



Taylor substantially teaches the claimed invention, however, does not explicitly disclose recycler maintains information about times the multiple different tills are checked out and checked in; Taylor teaches the payment media handling apparatus knows, because of the event timing process, that a till is due to be cashed up at a certain time, it also knows how long it should take the till to payment media out and for the contents to be moved from the till to the back office. Further to this the payment media handling apparatus can know, approximately or accurately, what the value of those till contents should be. If for some reason the value of the till contents falls short by a significant margin and the till took in excess of the estimated time to travel from the till to the back office the payment media handling apparatus could be instructed to alert 
However, Carter teaches a Current Cashier List report that shows the sign-on and sign-off times for all cashiers tracked by the computer program may be generated and printed. This report includes the date and time each cashier signed on and signed off, the cashier number for each cashier, and the total “called for” amounts for the cashiers, [72-73]. 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of Taylor to include the limitations as taught by Bammi in order to avoid miscounting errors, [0007].  

Taylor substantially teaches the claimed invention, however, does not explicitly disclose identify that a check-out duration of the first till, between a check-out time and the check-in time of the first till, is more than a threshold duration and spanning more than a single transaction period;  Taylor teaches the payment media handling apparatus knows, because of the event timing process, that a till is due to be cashed up at a certain time, it also knows how long it should take the till to payment media out and for the contents to be moved from the till to the back office. Further to this the payment media handling apparatus can know, approximately or accurately, what the value of those till contents should be. If for some reason the value of the till contents falls short by a significant margin and the till took in excess of the estimated time to travel from the till to the back office the payment media handling apparatus could be instructed to alert 
However, Bammi teaches employee A opened Client B's account without closing it within 2 hours, Col.27 ln 50-59.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of Taylor to include the limitations as taught by Bammi in order to reduce significant costs and losses for the business, Col.1 ln 49-53.  

Regarding claims 2 and 10, Taylor discloses the reallocation control circuit in accessing the reallocation rules accesses at least one distribution ratio rule and applies the distribution ratio rule in determining distribution ratios for each of the multiple transaction periods as a function of an estimated number of each denomination received in sales transactions relative to an estimated total number of the corresponding denomination received over the check-out duration, ([377, 382, 415-416]).

Regarding claims 3 and 11, Taylor discloses wherein the reallocation control circuit in defining the reallocation of the check-in quantities determines the portions of the check-in quantities of the multiple different denominations based on the distribution ratios for each of the different denomination over the multiple transaction periods, ([377, 382]). 

Regarding claims 4 and 12, Taylor discloses wherein the reallocation control circuit is configured to access denomination distribution rules and for each of the multiple 

Regarding claims 6 and 14, Taylor discloses wherein the reallocation control circuit, for each of the multiple transaction periods, is configured to evaluate the sales transactions associated with the first till and for each of the sales transactions define quantities of each of the denominations received at the first till as a function of a total sales transaction price, ([108]).

Regarding claims 7 and 15, 17, Taylor discloses wherein the reallocation control circuit is configured to: access and apply one or more distribution ratio rules to determine distribution ratios for each of the multiple transaction periods as a function of an estimated number of each - 28 -denomination received in sales transactions relative to an estimated total number of the corresponding denomination received over the check-out duration; and in defining the reallocation of the check-in quantities determines the portions of the check-in quantities of the multiple different denominations based on the distribution ratios for each of the multiple transaction periods, (mixed currency denominations, [457).

claims 8 and 16, Taylor discloses wherein the reallocation control circuit is configured to merge the representative reallocation check-in quantities of the multiple denominations over the multiple transaction periods of time with datasets of unmodified received quantities of denominations from other tills checked-in during the multiple transaction periods, ([108]).


Regarding claim 19, Taylor teaches he identified check-in quantities for each of the multiple different denominations of currency at the check-in time comprises the quantities for each of the multiple different denominations in the first till at the check-in and quantities of one or more denominations removed from the first till as a cash drop  during the check-out duration., [478].

Regarding claim 20, Taylor teaches a transaction period is a limited period of time that one or more tills are intended to be checked out and during which multiple different sales transactions are expected to occur through each of the one or more tills and over the transaction period, (the contents of the till are weighed periodically, each time the till drawer shuts for example, and reconciles this against the expected value as defined by the POS, [124, 147, 405]).

Regarding claim 21, Taylor teaches access and apply a distribution ratio rule and determine a first distribution ratio based on a quantity of a first denomination estimated to have been received in a single sales transaction during the check-out duration, a total .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Bammi and Carter combination, in view of Morgan et al. (US Patent Publication No. 201/0035316).

Regarding claim 18, the combination does not disclose, however, Morgan teaches  the single transaction period is limited to approximately twenty-four hours and the first till is intended to be checked out for at most the single transaction period, and wherein the first till is designated a multiple transaction period till having been checked out beyond a termination time of a first transaction period during which the first till was checked out and continues to be checked out into a subsequent, second transaction period, see [0042-0047, 0059].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of Folk to include the limitations as taught by Morgan in order to prevent currency dispensations outside of a specified period of time, [0174]. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Bammi and Carter combination, in view of Folk et al. (US Patent Publication No. 2010/0082443).
claims 5 and 13, the combination does not explicitly disclose reallocation control circuit is configured to define a separate denomination histogram for each of the multiple different denominations that is representative of a percentage spread over time of when the items of the check-in quantities of the respective one of the multiple different denominations are received at the first till, and apply as at least part of one of the denomination distribution rules the denomination histograms in defining the estimated receive times.
However, Fold teaches in Fig. 9A-B the currency usage data is graphed on a daily basis for the past 2 weeks. The currency usage data may further be broken down by denomination. Usage data may be either positive (indicating a net increase in bill count for a particular denomination for an operational period) or negative (indicating a net decrease in bill count for a particular denomination for an operational period). In chart 901 b of FIG. 9B, the currency usage data is graphed monthly for the 6 past months. In chart 901 c of FIG. 9C, currency usage data is shown for each quarter for the past year and a half. In addition to showing the levels of currency usage for the various periods, charts 901 a, b and c provide indications of how usage levels change over time, [62].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of combination to include the limitations as taught by Folk in order to provide automatic denomination replenishment, [0174]. 



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MILENA RACIC/Patent Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627